
	
		I
		112th CONGRESS
		1st Session
		H. R. 319
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require employers to provide veterans with time off on
		  Veterans Day.
	
	
		1.Short TitleThis Act may be cited as the
			 Veterans Day Off
			 Act.
		2.DefinitionsIn this Act:
			(a)Eligible
			 Employee
				(1)In
			 GeneralThe term eligible employee means an employee
			 who—
					(A)is a veteran, as
			 that term is defined in section 101 of title 38, United States Code; and
					(B)has been employed
			 for at least 12 months by the employer with respect to whom leave is requested
			 under section 3.
					(2)ExclusionsThe
			 term eligible employee does not include an individual employed by
			 a public agency, as that term is defined in section 3(e)(2) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 203(3)(e)(2)).
				(b)Employ;
			 employeeThe terms employ and employee
			 have the same meanings given such terms in subsections (e) and (g) of section 3
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203 (e) and (g)).
			(c)EmployerThe term employer means any
			 person engaged in commerce or in any industry or activity affecting commerce
			 who employs 50 or more employees during a calendar year, and includes any
			 person who acts, directly or indirectly, in the interest of any employer to any
			 of the employees of such employer and any successor in interest of an employer.
			 In the previous sentence, the terms commerce and industry or
			 activity affective commerce have the meaning given such terms in section
			 101(1) of the Family and Medical Leave Act of 1993.
			(d)PersonThe
			 term person has the same meaning given such term in section 3(a)
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(a)).
			(e)SecretaryThe
			 term Secretary means the Secretary of Labor.
			3.Leave
			 requirement
			(a)Entitlement to
			 leave
				(1)In
			 GeneralExcept as provided in paragraph (2), an eligible employee
			 shall be entitled to leave on Veterans Day upon request if such employee would
			 otherwise be required to work on Veterans Day.
				(2)ExceptionsAn
			 employer may deny leave to an eligible employee if providing leave to the
			 employee would—
					(A)negatively impact public health or safety;
			 or
					(B)cause the employer
			 significant economic or operational disruption.
					(b)Type of
			 leave
				(1)Unpaid leave
			 permittedLeave granted under
			 subsection (a) may consist of unpaid leave.
				(2)Substitution of
			 paid leaveAn eligible employee may elect, or an employer may
			 require the employee, to substitute any of the accrued paid vacation leave or
			 personal leave of the employee for leave provided under subsection (a).
				(c)Duties of
			 EmployeeNot less than 30
			 days before the Veterans Day on which leave is requested to be taken, an
			 employee requesting leave under subsection (a) shall provide the employer with
			 the following:
				(1)Written notice of the employee's intention
			 to take leave under subsection (a).
				(2)Documentation
			 verifying that the employee is a veteran.
				(d)Duties of
			 Employer
				(1)Notice of
			 decisionNot less than 10 days before the Veterans Day on which
			 leave is requested to be taken, the employer shall notify an employee
			 requesting leave under subsection (a)—
					(A)whether the
			 employee shall be provided leave; and
					(B)if so, whether the
			 leave shall be paid or unpaid.
					(2)Denial of leave
			 requestIf an employer receives multiple requests for leave under
			 subsection (a)(1) and denies leave to more than one eligible employee in
			 accordance with subsection (a)(2), the employer should deny leave to the
			 minimum number of eligible employees practicable.
				4.Prohibited
			 Acts
			(a)Interference
			 with rights
				(1)Exercise of
			 rightsIt shall be unlawful
			 for any employer to interfere with, restrain, or deny the taking of or the
			 attempt to take, any leave provided under this Act.
				(2)DiscriminationIt
			 shall be unlawful for any employer to discharge or in any other manner
			 discriminate against any individual for opposing any practice made unlawful by
			 this Act.
				(b)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person
			 to discharge or in any other manner discriminate against any individual because
			 such individual—
				(1)has filed any
			 charge, or has instituted or caused to be instituted any proceeding, under or
			 related to this Act;
				(2)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any leave provided under this Act; or
				(3)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any leave
			 provided under this Act.
				5.Investigative
			 AuthorityThe Secretary shall
			 have investigative authority with respect to the provisions of this Act in the
			 same manner and under the same terms and conditions as the investigative
			 authority provided under section 106 of the Family and Medical Leave Act of
			 1993, and the requirements of section 106 of such Act shall apply to employers
			 under this Act in the same manner as such requirements apply to employers under
			 section 106 of such Act.
		6.EnforcementThe provisions of section 107 of the Family
			 and Medical Leave Act of 1993 shall apply with respect to the enforcement of
			 the requirements of this Act in the same manner and under the same terms and
			 conditions as such provisions apply with respect to the enforcement of the
			 requirements of title I of such Act.
		7.Notice
			(a)In
			 GeneralEach employer shall
			 post and keep posted, in conspicuous places on the premises of the employer
			 where notices to employees and applicants for employment are customarily
			 posted, a notice, to be prepared or approved by the Secretary, setting forth
			 excerpts from, or summaries of, the pertinent provisions of this title Act
			 information pertaining to the filing of a charge.
			(b)PenaltyAny
			 employer that willfully violates this section may be assessed a civil money
			 penalty not to exceed $100 for each separate offense.
			
